Citation Nr: 0417709	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-00 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1985 to April 
1989.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO denied service connection for a low back disability, 
claimed as low back pain.  The veteran filed a notice of 
disagreement (NOD) later that month, and a statement of the 
case (SOC) was issued in December 2002.  The veteran filed a 
substantive appeal in January 2003.  

In January 2004, in response to the veteran's request, the 
veteran offered testimony during a videoconference hearing 
before the undersigned Veterans Law Judge; a transcript of 
this hearing is of record.  During the Board hearing, the 
veteran requested, and received, a 60-day abeyance period for 
submitting additional evidence.  In February 2004, the 
veteran submitted to the Board copies of treatment records 
from a private physician following the veteran's May 1996 
auto accident; three one-page health evaluations from various 
private physicians that were prepared in connection with the 
veteran's request for extended leave from his job; a February 
1997 letter from a private neurologist; a December 1999 
report from a private hospital providing an interpretation of 
a recent lumbar MRI scan; and two February 2004 letters from 
Dr. Cupit.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. § 20.800 (2003).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

The veteran has obtained treatment on an ongoing basis for 
low back pain since at least as early as 1996.  Various 
private treatment providers during this time period have 
assessed the veteran as having one or more specific back 
disabilities.  Records of MRI scans conducted in May 1997 and 
October 1999 at two separate private facilities, each note an 
impression of a left disc protrusion at the L5-S1 vertebrae, 
and in a February 2004 letter, Dr. Dennis Cupit, the 
veteran's private treating physician, indicated a diagnosis 
of lumbar strain and lumbar radiculitis.  

During the January 2004 hearing, the veteran also contended 
that he injured his back in service as a result of an 
automobile accident in March 1989.  Service medical records 
(SMRs) confirm the occurrence of an accident in March 1989 in 
which the veteran's vehicle was overturned, although there is 
no documentation of any injuries or subjective complaints 
from the veteran in relation to this accident.  In a March 
2000 letter, Dr. Cupit opined that the veteran's accident in 
service may have had a role in causing the veteran's current 
back problems.  The veteran suffered an intercurrent injury 
to the neck and back following service in May 1996 as a 
result of another automobile accident. 

The competent medical evidence of record does not 
definitively establish the nature of the veteran's low back 
disability, nor does it address the medical relationship, if 
any, between any current low back disability and the 
veteran's active service, to include the above-noted March 
1989 accident.  Such medical information and opinion would be 
helpful in resolving the claim on appeal.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination of his low back at an appropriate medical 
facility, preferably, the VA Medical Center (VAMC) in 
Huntington, West Virginia (as the veteran requested during 
the Board hearing).  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2003).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the 
Huntington VAMC.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of all evidence added to the 
record since the RO's certification of the appeal to the 
Board (to include that received during, and after, the Board 
hearing).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his low back, preferably, 
at the Huntington VAMC.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include X-rays) should be accomplished and 
all clinical findings should be reported 
in detail.  

Based on the examination and review of 
the record (to include any reports of X-
rays and/or other studies accomplished in 
connection with the examination), the 
examiner should identify all disabilities 
affecting the veteran's lower back.  With 
respect to each diagnosed disability, the 
examiner should opine whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service, to 
specifically include the veteran's auto 
accident in March 1989.  In providing 
this opinion, the examiner should address 
the significance, if any, of the 
veteran's post service 1996 auto accident 
in the development of any current back 
disability.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the Huntington VAMC.

5.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	The RO must also review the claims file 
to ensure that any additional notification 
and/or development required by the VCAA 
has been accomplished.  

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a low back disability, 
claimed as low back pain, in light of all 
pertinent evidence (to include all that 
added to the record since the RO's initial 
certification of the appeal to the Board) 
and legal authority.  

8.	 If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



